Citation Nr: 1133125	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-17 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for bilateral pes planus has been submitted and, if so, whether service connection is warranted.

2. Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2011, the Veteran testified at a personal hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.


FINDINGS OF FACT

1. An unappealed March 1981 rating decision denied service connection for pes planus, finding the Veteran's pes planus preexisted his active duty service and was not aggravated by his service.

2. Evidence received since the March 1981 rating decision raises a reasonable possibility of substantiating the Veteran's pes planus claim.

3. The Veteran's pes planus has been aggravated by his service connected degenerative joint disease, left ankle (previously shown as fracture, left ankle).

4. Affording the Veteran the benefit of the doubt, the evidence of record shows that the Veteran's right shoulder disability is related to his military service.


CONCLUSION OF LAW

1. The March 1981 rating decision that denied the claim for entitlement to service connection for pes planus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).

2. Evidence received since the March 1981 rating decision in relation to the Veteran's claim for entitlement to service connection for pes planus is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

3. The criteria for service connection for aggravation of pes planus secondary to service connected left ankle disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107  (West 2002 & Supp. 2010); 38 C.F.R §§ 3.303, 3.307, 3.309, 3.310 (2010).

4. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right shoulder condition have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).

In this case, the Board is granting the benefit sought on appeal as to the Veteran's claims.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence

The Veteran claims that he has a current pes planus disability that preexisted service, but was aggravated by service.  

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2010).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2010).

The Veteran's original claim was denied in a March 1981 rating decision.  The Veteran did not appeal the denial by submitting a timely Notice of Disagreement within one year.  The denial of his claim consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2010).

As a result, a claim of service connection for bilateral pes planus may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran submitted an application to reopen his claim of service connection for bilateral pes planus in August 2006.  Evidence received since the March 1981 rating decision consists of several lay statements from the Veteran and private and VA medical treatment records.

The Veteran testified at the April 2011 Board hearing that prior to entering military service he was not aware he had pes planus.  The Veteran stated that only after he sustained the ankle injury did he discover he had pes planus.  He argues that after he dislocated and fractured his ankle, his pes planus was aggravated by his injuries.  Furthermore, the Veteran testified that a March 2010 private treatment record from the Florida Coast Foot & Ankle Center confirms his pes planus was aggravated by the ankle disability. 

The evidence submitted since the March 1981 rating decisions included a March 2010 private treatment record from the Florida Coast Foot & Ankle Center which indicated evidence of probable aggravation by his left ankle injury.  See Florida Coast Foot & Ankle Center private treatment record, dated March 2010.

The Board notes the Veteran is currently service connection for degenerative joint disease, left ankle (previously shown as fracture, left ankle) at a 30 percent disability rating from February 5, 2002.

Therefore, the Board finds there is this medical evidence above is "new" because it was not previously considered by the RO and is not redundant of evidence previously considered.  It is "material" because it constitutes medical evidence that the Veteran may currently have aggravation of bilateral pes planus due to his military service and/or secondarily to a service-connected disability and raises a reasonable possibility of substantiating the claim.  Consequently, the claim is reopened.

Having reopened the claim, the Board will now evaluate that claim on the merits.

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for chronic disorders, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Pes planus

A Veteran who served during a period of war, or a Veteran who had peacetime service after December 31, 1946, is presumed to have been in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1132, 38 C.F.R. § 3.304(b).

Clear and unmistakable evidence that the disability manifested in service existed before service will rebut the presumption of soundness.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) (2000); see Miller v. West, 11 Vet. App. 345 (1998).  The burden of proof is on the government to rebut the presumption of sound condition upon induction by showing that the disorder existed prior to service, and, if the government meets this requirement, by showing that the condition was not aggravated in service.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Townsend v. Derwinski, 1 Vet. App. 408, 410 (1991).

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The United States Court of Appeals for Veterans Claims (Court) has found that this presumption of aggravation applies where there is a worsening of the disability regardless of whether the degree of worsening was enough to warrant compensation; and that the Veteran need not show a specific link between his in-service activity and the deterioration of his pre-service disability.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 Vet. App. 163 (1993).

Further, congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation and cannot be found to be service connected.  See 38 C.F.R. § 3.303(c), 4.9 (2010).  An exception is made is if there is evidence of additional disability due to aggravation during service of the congenital disease, but not defect, by superimposed disease or injury.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Here, the presumption of soundness does not apply because the Veteran's pes planus was noted on clinical examination prior to entrance into service.  According to the Veteran's in-service treatment records, in a May 1964 reenlistment record the Veteran's pes planus was reported.  A May 1965 in-service treatment record indicates that the Veteran sustained injury to his left ankle during training.  The Veteran had "180 [degrees] rotation of the ankle [with] prominent displacement."  A September 1971 separation examination reported no complaint or treatment for pes planus. 

However, as stated above, the Veteran contends that his pes planus preexisted service and was aggravated by his service connected left ankle disability.  He is currently service connected for degenerative joint disease, left ankle (previously shown as fracture, left ankle).  

Post-service treatment records indicate the Veteran has received treatment for his pes planus and left ankle condition.  Significantly, the May 2010 Florida Coast Foot & Ankle Center treatment record reported that the Veteran's "flatfeet and ankle arthritis were probably aggravated by his previous history of ankle dislocation."  See Florida Coast Foot & Ankle Center private treatment record, dated March 2010.

In addition to the positive nexus opinion, VA examined the Veteran in July 2009.  The examiner opined that the Veteran's pes planus was not aggravated beyond natural progression by the service, but did not provide an opinion regarding any relationship to his service connected left ankle disability.  

Therefore, the Board will conclude that the pre-existing bilateral foot disability was aggravated by the Veteran's service-connected left ankle disability.  The record shows current findings of a bilateral foot disability and a continuity of symptoms since service.  Resolving reasonable doubt in the Veteran's favor, service connection for pes planus, secondary to the service-connected left ankle disability, is granted.  38 C.F.R. § 3.102.

Right shoulder condition

According to the evidence of record, the Veteran testified in April 2011 that he sustained trauma to his right shoulder while on the rifle team during service in Vietnam.  He stated he fired every day, approximately 250 rounds per day.  The Veteran stated his shoulder would become swollen but did not report to sick bay.  He stated he would ice his shoulder every evening.  The Veteran testified that he sought treatment for his shoulder within a year of separation from service. 

The in-service treatment records are absent of any complaint or treatment for a right shoulder condition.  The Veteran's separation examination is also silent of any prior or existing right should condition.  The in-service personnel records indicate that the Veteran was awarded with a Rifle Expert Badge, Pistol Expert Badge, and received training with the Marine Rifle Squad. 

In July 2009, the Veteran was afforded a VA examination where the examiner noted that the first report of treatment after service was in 2002.  An April 2004 x-ray revealed moderate degenerative joint disease and that possible chronic tendon or rotator cuff disease could not be excluded.  2006 VA treatment records indicate that the Veteran had a history of a torn rotator cuff.  The Veteran denied non-military injury to his right shoulder.  Upon physical examination and a review of the evidence, the VA examiner opined, "[d]egenerative joint disease of the right should [and] rotator cuff tear right shoulder with surgery 2006... are not (0%) caused by service."  The VA examiner was "[u]nable to make a direct connection.  No documentation of a right shoulder condition in service or within a year of leaving the service.  He left the service in 1971 and was not seen for a right shoulder condition until about 2002."  See VA examination, dated July 2009.

However, a September 2007 VA treatment record from orthopedic surgery report the Veteran exhibited slow progress following a right rotator cuff tear repair and was having osteoarthritis symptoms.  The report indicated that "[i]t is highly likely that some of [the Veteran's] shoulder difficulties are related to his service duties."  See VA treatment record, dated September 2007.

The Board finds the Veteran is competent to report as to his own symptoms, and the Board finds the Veteran's history of experiencing trauma to his right shoulder during service from firing rifles credible and consistent with the nature and circumstances of his service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2008); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (the layperson may be competent to identify the condition where the condition is simple).

Given the positive and negative nexus opinions within the record, the Board finds the medical evidence is at least in relative equipoise on this issue.  When the evidence is in relative equipoise, the benefit of the doubt doctrine provides that such reasonable doubt will be resolved in favor of the veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Consequently, resolving such reasonable doubt in the Veteran's favor, the Board finds that the Veteran incurred a right shoulder condition from service.  38 U.S.C.A. § 5107.  In granting this claim, the Board has resolved all doubt in the Veteran's favor.


ORDER
The claim for entitlement to service connection for bilateral pes planus is reopened.

Entitlement to service connection for bilateral pes planus, secondary to service-connected degenerative joint disease, left ankle (previously shown as fracture, left ankle), is granted.

Entitlement to service connection for a right shoulder condition is granted.





____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


